Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 04-1721

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                             JOSE VALDIVIA,

                        Defendant, Appellant.


         [Hon. Daniel R. Domínguez, U.S. District Judge]

          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO


                                  Before

                       Selya, Lynch and Lipez,
                           Circuit Judges.


     Nicolas Nogueras Cartagena on brief for appellant.
     H.S. Garcia, United States Attorney, Sonia I. Torres-Pabón,
Assistant United States Attorney, and Nelson Pérez-Sosa, Assistant
United States Attorney, on brief for appellee.



                              July 22, 2004
       Per Curiam.      In this bail appeal, defendant José Valdivia

claims that the district court erred in ordering him detained

without bail.        "[U]pon careful review of all the facts and the

trial judge's reasons," United States v. O'Brien, 895 F.2d 810, 814

(1st   Cir.   1990),    "tempered   by   a   degree    of    deference    to   the

determinations made below," United States v. Tortura, 922 F.2d 880,

882-83 (1st Cir. 1990), we find no basis to conclude that "a

different result should have been reached."                O'Brien, 895 F.2d at

814.    Accordingly, we affirm.

       Where, as here, there is probable clause to believe that the

defendant committed certain drug offenses carrying a minimum prison

term of ten years or more, Congress has established a rebuttable

presumption "that no condition or combination of conditions will

reasonably assure the appearance of the person as required" if

defendant     is    released   pending   trial.       18    U.S.C.   §   3142(e),

(f)(1)(C).         Congress based that presumption on findings that

"'flight to avoid prosecution is particularly high among persons

charged with major drug offenses'" and that "'drug traffickers

often have established ties outside the United States . . . [and]

have both the resources and foreign contacts to escape to other

countries.'" United States v. Jessup, 757 F.2d 378, 384 (1st Cir.

1985)(quoting S. Rep. No. 225, at 20 (1983), reprinted in 1984

U.S.C.C.A.N. 1, 23).

       "[T]o 'rebut' the presumption, the defendant must produce some


                                     -2-
evidence . . . that what is true in general is not true in the

[defendant's] particular case."          Jessup, 757 F.2d at 384.           But,

even if the defendant produces sufficient evidence to rebut the

presumption, "the magistrate or judge should then still keep in

mind the fact that Congress has found that [drug] offenders, as a

general rule, pose special risks of flight . . . [and] should

incorporate that fact and finding among the other special factors

that Congress has told [judges] to weigh when making . . . bail

decision[s]."    Jessup, 757 F.2d at 384.         The amount of weight to be

given to the presumption depends on how closely the defendant's

case    "resemble[s]   the   congressional       paradigm."      Id.   at   387.

Regardless of whether the presumption is rebutted, the burden of

proof remains on the government.             Id. at 381.

       Here, the evidence produced and proffered by Valdivia focused

on his strong family ties, his steady and gainful employment

history, his good reputation in the community, and his relatives'

willingness to take custody of him and help finance his bail.                 We

need not decide whether that evidence was sufficient to rebut the

presumption, because, as discussed below, the district court's

careful application of the statutory factors to the particular

facts    of   this   case    readily    withstands     scrutiny    under     the

intermediate standard of review applicable here.              See Tortura, 922

F.2d at 883.

       In concluding that Valdivia presented a high risk of flight,


                                       -3-
the district court appropriately gave considerable weight to the

presumption and the underlying congressional findings because, as

the judge concluded, "the particular facts surrounding [Valdivia]

precisely fit the Congressional concerns of enhanced flight risk."

In particular, the evidence proffered by the government, that

Valdivia was part of a large organization to import and distribute

60 to 80 kilograms of heroin moved during the three-year time span

of the conspiracy, is sufficient to characterize this offense as

the kind of "major drug offense" that the presumption was designed

to address.   As the district court further found, Valdivia was "a

main cog" in that operation:   He recruited crew members of cruise

ships or other couriers to carry the drugs into Puerto Rico, he

received the drugs when they arrived, and he coordinated the

further distribution of the drugs to the United States.        The

evidence that Valdivia had strong connections at the Puerto Rico

Port Authority, where he worked; at the international airport; and

in foreign countries, including Aruba and Venezuela, where other

members of his drug organization had previously fled, also fit the

congressional paradigm of a "drug trafficker[] [who] ha[s] . . .

established ties outside the United States . . . [and] ha[s] both

the resources and foreign contacts to escape to other countries."

As the district court concluded, "a conspiracy to move sixty to

eighty kilos of heroin undetected through major ports and airports,

evading security, . . . qualifies as [a] major drug operation


                               -4-
capable of expeditiously moving defendant out of the jurisdiction."

       In addition to the presumption itself, the district court also

appropriately relied on the strength of the evidence against

Valdivia.      See United States v. Palmer-Contreras, 835 F.2d 15, 18

(1st   Cir.    1987)       (per    curiam)   (where    "the      evidence    against

defendant[] is strong, the incentive for relocation is increased").

That evidence included proffered testimony of two cooperating

coconspirators as to Valdivia's role in the operation, a proffered

video recording of Valdivia meeting with two persons who arrive to

collect       money    from       drug   activities,       and   taped      telephone

conversations identifying Valdivia as a person having the financial

resources to pay for drug operations and knowing the whereabouts of

a courier and of missing heroin.                Based primarily on that strong

evidence of guilt, coupled with the presumption, the district court

correctly concluded that Valdivia presented a high risk of flight.

       The evidence also warranted the district court's further

conclusion that the conditions proposed by Valdivia ($8,000 bail

and    oversight      by    his    relatives)1     would    be    insufficient     to

"reasonably assure [his] presence" at trial.                 18 U.S.C. § 3142(e).

Given the evidence of Valdivia's own financial resources and his

membership in a large drug organization, the court correctly



       1
      The alternative conditions recommended by pretrial services
were based solely on Valdivia's past history and therefore did not
take into account the facts of the offense, the strength of the
evidence against him, or the statutory presumption.

                                          -5-
concluded that the risk of losing $8,000 would not be sufficient to

prevent Valdivia from fleeing.    For major drug traffickers, "even

a large bond may be just a cost of doing business."         Palmer-

Contreras, 835 F.2d at 17.   Nor was it reasonable to believe that

Valdivia's family would be able to prevent him from fleeing, given

his strong connections at the ports and the airport and in foreign

countries and his strong motivation to flee.2

     In sum, based on the presumption and the statutory factors

as applied to the particular facts of this case, we find no

reason to conclude that "a different result should have been

reached" by the district court.3       Accordingly, the district

court's decision is affirmed.




     2
      Because we find that the district court correctly concluded
that Valdivia presented a risk of flight that could not be avoided
by imposing the conditions Valdivia proposed, we need not reach the
question of whether his release would also impose an unavoidable
risk of danger to the community.
     3
      To the extent that Valdivia challenges the constitutionality
of the district court's decision, that argument is foreclosed by
the district court's correct conclusion that denial of bail was
necessary to prevent Valdivia's flight. Where, as here, the risk
of flight is unusually high, there is no constitutional right to
bail. United States v. Acevedo-Ramos, 755 F.2d 203, 206 (1st Cir.
1985).

                                 -6-